Title: Memorandum on Attendance of the Vice President, [after 29 December 1799]
From: Jefferson, Thomas
To: 



[after 29 Dec. 1799]

It is very well known that, in the earlier part of their sessions, very little business is done in either house of Congress; & particularly that in the Senate there is rarely a bill even brought in during the first 3. or 4. weeks. in the mean while the Senate is employed in recieving the President’s speech, preparing their address, & is divided into Committees who are digesting business. they meet daily for form only, & their journal is little more than that they met & adjourned. as the Vice-President cannot be of a committee, & is not even counted in  the number requisite to constitute a house, his attendance, during the first 3. or 4. weeks, is perfectly useless to the public. hence it has been very much the practice of both the gentlemen who have filled that office, not to […] the usual time of convening [actual business?] […] thus […] of 92.3. mr A. did not attend from Nov. 5. to Dec. 4. being 30. days after the meeting of Congress. mr J. who attended the 1st. day of the 1st. session after his election, was absent 30. days at the beginning of the 2d. 24. at the beginning of the 3d. & 28. at the beginning of the present. and certain it is that if members of the legislature are to be indulged in any absences (and few are not) they had better be at the beginning & especially in the case of the V. President, who has absolutely nothing to do till bills are brought in. thus we see by recurring to the journal of the session of 97.8. there was but a single bill brought in, & that not passed before the attendance of mr J. that in that of 98.9 not one had been brought in. in the present session 3. small bills for relief of prisoners, reviving suits in the district court of Pensylva & authorising the member from the North Western territory to frank letters had run through, because there was no other business in their way.
But the only question of importance to the public is on the a[bsence of] their members after business is got under way. on the 1st. [Mar. 1792 an act] was passed declaring that in [the eve]nt of the [death or] resignation both of the President & Vice President, the President pro tem. of the Senate should succeed to the government: & as there can be no Pres. pro tem. but in the absence of the Vice-President, it has from that date been deemed his duty to retire from the Senate towards the close of the session, to give the Senate an opportunity [of] appointing a Pres. pro tem. who may continue in office through [the] vacation. counting from this date therefore the absences of the Vice President at the latter end of the sessions they stand thus:


in the session of 91.2.
mr A. was absent at the close of the session
21. days.


92.3.

 2.


93.4.

10.


94.5.

12.


95.6.

27.


96.7.

16 88. days


in the session of 97.
mr J. was absent at the close of the session
 5. days


97.8.

20.


98.9.

 3. 28. days


thus we see that mr A. in 6. sessions was absent at the close 88. days, [which aver]ages 14⅔ each session.

and  that mr J. in 3. sessions was absent at the close 28. days, which averages 9⅓ each session.
mr A’s absences then at this, which is the time of business, are more than half as long again as mr J.’s.
Let us test their absences by another measure.
of 275. acts passed in the 6. sessions first mentioned, 133. only are signed by mr A. which is 48. in every 100.
of 154. acts passed in the 3. sessions last mentioned 92. are signed by mr J. which is 60. in the 100.
in any given number of acts therefore mr J. had signed 5. for every 4. signed by mr A.
It is not intended however by this, to lead the public into the erroneous supposition that their Vice-Presidents have been absent while such a proportion of the laws have been on the carpet. nothing would be more erroneous. after bills are passed, they are to be enrolled on parchment, then examined by a committee who proceed very much at their leisure to see if they are truly enrolled; then they are reported to the H. of R. for the signature of their Speaker, & lastly carried to the Senate for the signature of the person presiding there. this is often [the work] of many days, so that [a great propor]tion of the bills signed by […] passed during [the presence of the?] Vice President. indeed where an absence is only of 3. 4. or 5. days it is probable that every bill had gone thro’ it’s most interesting discussions, before the departure of the V.P. so that the attestation of the Pres. pro tem. is but a mere matter of form to an act passed before his appointment.
